Case 2:19-cr-00016-DBH Document 23 Filed 01/25/19 Pagelof2 PagelD#: 45

UNITED STATES DISTRICT COURT
“DISTRICT OF MAINE
hh fie FILED

UNITED STATES OF AMERIGA jay 95 5 YB a vo. 2 19k lis DBI

Vv.

COLIN HARLE

 

 

INDICTMENT
The Grand Jury Charges:

COUNT 1
(Possession with Intent to Distribute Alprazolam)

On about August 27, 2018, within the District of Maine, defendant
COLIN HARLE
knowingly and intentionally possessed with intent to distribute a mixture or substance containing
alprazolam, in violation of Title 21, United States Code, Section 841(a)(1).
It is further alleged that the penalty provisions of Title 21, United States Code, Section
841(b)(2) apply to the conduct described herein.

COUNT 2
(Holding for Sale a Counterfeit Drug)

On about August 27, 2018, within the District of Maine, defendant
COLIN HARLE
knowingly held for sale a counterfeit drug, in violation of Title 21, United States Code, Section

331(i)(3).
Case 2:19-cr-00016-DBH Document 23 Filed 01/25/19 Page2of2 PagelD#: 46

It is further alleged that the penalty provisions of Title 21, United States Code, Section

333({b)(8) apply to the conduct described herein.
FORFEITURE ALLEGATION #1

As a result of committing the controlled substance offenses alleged in Counts 1 and 2 of

this Indictment, defendant
COLIN HARLE
shall forfeit to the United States, pursuant to Title 21, United States Code, Section 853, any and
all property constituting or derived from any proceeds said Defendant obtained directly or
indirectly as a result of the violations alleged in this Indictment, and any and all property used or
intended to be used in any manner or part to commit and to facilitate the commission of the
violations, including but not limited to the following:
- A 2011 Audi S4 assigned VIN number WAUBGAFL3BA167250.
All in accordance with Title 21, United States Code, Section 853, Title 18, United States

Code, Section 982(a)(1) and Federal Rule of Criminal Procedure 32.2.

A TRUE BILL,
Signature redacted — original on file with Clerk’s office

Grand Jury Foreperson CO

Date: \ \zs \\ -

 

fas eae

Assistant ( nited States Attorney.)
